Hathaway, J.
—■ A justice of the peace, in issuing an execution on a judgment rendered by him, acts ministerially, not judicially, and his power to renew executions is continued for the term of two years after his judicial power under his commission expires. R. S. c. 116, $ 28.
In the case at bar the execution was a pluries, issued by the justice within two years after he had been appointed jailer.
It is therefore immaterial whether the offices of justice of the peace and jailer are incompatible or not. The justice had authority to renew the execution, either by virtue of his commission or the statute.
As agreed by the parties a default must be entered.
Shepley, C. J., and Wells and Howard, J. J., concurred.